Judgment and order as to defendant LaBaie reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of negligence on the part of LaBaie is against the weight of the evidence, and judgment and order otherwise affirmed, with costs. All concur. (The judgment is for plaintiff for damages for personal injuries in an automobile negligence action. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.